RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-2287-16T5

IN THE MATTER OF THE
CIVIL COMMITMENT OF
G.B., SVP-760-16.
________________________

                Submitted August 21, 2018 – Decided September 12, 2018

                Before Judges Sumners and Gilson.

                On appeal from Superior Court of New Jersey, Law
                Division, Essex County, Docket No. SVP-760-16.

                Joseph E. Krakora, Public Defender, attorney for
                appellant G.B. (Nancy C. Hayes, Designated Counsel,
                on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent State of New Jersey (Melissa H. Raksa,
                Assistant Attorney General, of counsel; Arundhati
                Mohankumar, Deputy Attorney General, on the brief).

PER CURIAM

       G.B., thirty-five years old, appeals from a judgment that committed him

to the Special Treatment Unit (STU), a secure facility for the treatment of

persons in need of involuntary civil commitment pursuant to the Sexually
Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38. He contends the

State failed to prove by clear and convincing evidence that he is a sexually

violent predator, who is highly likely to re-offend in the reasonably foreseeable

future.   Considering this contention in light of the record and applicable

standards, we affirm.

      An involuntary commitment can follow service of a sentence, or other

criminal disposition, when the offender "suffers from a mental abnormality or

personality disorder that makes the person likely to engage in acts of sexual

violence if not confined in a secure facility for control, care and treatment."

N.J.S.A. 30:4-27.26; see also N.J.S.A. 30:4-27.25.       To civilly commit an

individual, the State must prove by clear and convincing evidence:

            (1) that the individual has been convicted of a sexually
            violent offense; (2) that he suffers from a mental
            abnormality or personality disorder; and (3) that as a
            result of his psychiatric abnormality or disorder, it is
            highly likely that the individual will not control his or
            her sexually violent behavior and will reoffend[.]

            [In re Civil Commitment of R.F., 217 N.J. 152, 173
            (2014) (citations omitted).]

      The first two elements derive directly from the statute.          In order to

"comport with substantive due process concerns, [the] Court interpreted the

third statutory element as requiring the State to show that a person is 'highly


                                                                            A-2287-16T5
                                       2
likely,' not just 'likely,' to sexually reoffend." Ibid. (quoting In re Commitment

of W.Z., 173 N.J. 109, 130 (2002)).          To be considered a sexually violent

predator, an individual must have committed a sexually violent offense.

N.J.S.A. 30:4-27.26. Sexual assault is considered a sexually violent offense.

Ibid.

        With this legal framework in mind, we will now consider the facts that led

to G.B.'s commitment under the SVPA. In February 2001, when G.B. was

thirteen years old, he was sentenced to the STU for abusing five different child

victims, four females and one male, ages three to six, whom he sexually touched,

including placing his penis between their legs.          G.B. was conditionally

discharged in September 2004, and his case was terminated in December 2006.

        In 2011 and 2012, G.B. reoffended while he was working as a home health

aide for the victim's grandfather. He admitted to fondling the vagina of the

fifteen-year-old girl, and asking her to touch his penis. The victim, who suffered

from muscular dystrophy, had the body of a child and mental capacity of a

fourth-grader. He pled guilty to third-degree endangering the welfare of a child

and was sentenced to a three-year term at the Adult Diagnostic Treatment Center

(ADTC).




                                                                          A-2287-16T5
                                         3
      In 2016, G.B. was scheduled to complete his ADTC sentence when the

State petitioned to involuntarily commit him to the STU.          Judge James F.

Mulvihill conducted a one-day commitment hearing at which a psychiatric

expert, Alberto Goldwaser, M.D., and a psychological expert, Christine E.

Zavalis, Psy.D., testified for the State, concerning their evaluations of G.B., and

their review of his criminal history and other past evaluation assessments. G.B.

neither testified nor presented any witnesses.

      According to Goldwaser, G.B. was sexually abused between the ages of

five and twelve by an uncle, and in addition to the noted sex offense history, he

had a juvenile history of non-sexual offenses. Goldwaser stated that G.B. failed

to take his STU treatment seriously when he was committed as a juvenile. His

diagnosis was that G.B. suffers from a mental abnormality, pedophile disorder,

female/male, non-exclusive; antisocial personality disorder; and cannabis use

disorder, severe-in controlled environment. The doctor's evaluation determined

that G.B. scored a five on the STATIC-99R1 actuarial instrument, indicating a


1
   The STATIC-99R is an actuarial test used to estimate the probability of
sexually violent recidivism in adult males previously convicted of sexually
violent offenses. See Andrew Harris et al., Static-99 Coding Rules Revised-
2003 5 (2003). Our Supreme Court has explained that actuarial information,
including the Static-99, is "simply a factor to consider, weigh, or even reject,
when engaging in the necessary factfinding under the SVPA." In re Civil


                                                                           A-2287-16T5
                                        4
moderate to high risk of recidivism. He thus opined that G.B. was highly likely

to reoffend regarding his sexual addiction to adolescents.

        For the most part, Zavalis' evaluation and testimony echoed Goldwaser's.

Her diagnosis was that G.B. suffers from pedophilic disorder, sexually attracted

to females, nonexclusive type; other specified personality disorder, with

antisocial traits;2 and cannabis use disorder. She determined that G.B. scored a

six on the STATIC-99R, indicating a high risk of recidivism. She also opined

that G.B. was highly likely to commit sexual offenses against adolescents in the

future.

        Although Judge Mulvihill found the testimony of both experts to be

credible, he did not accept Goldwaser's diagnosis that G.B. had an antisocial

personality disorder.     Instead, he agreed with Zavalis' diagnosis of other

specified personality disorder, with antisocial traits. The judge found there was

clear and convincing evidence that G.B. was convicted of a sexually violent

offense, and based on the diagnoses rendered by Goldwaser and Zavalis, G.B.

has a sexually violent behavior that affects him emotionally, cognitively, and




Commitment of R.F., 217 N.J. 152, 164 n.9 (2014) (quoting In re Commitment
of R.S., 173 N.J. 134, 137 (2002)).
2
    She did not conclude that G.B. had an antisocial personality disorder.
                                                                             A-2287-16T5
                                         5
volitionally, which makes him highly likely to reoffend if not committed to the

STU.

       In considering this appeal, our "review of a commitment determination is

extremely narrow." R.F., 217 N.J. at 174 (quoting In re D.C., 146 N.J. 31, 58

(1996)). "The judges who hear SVPA cases generally are 'specialists' and 'their

expertise in the subject' is entitled to 'special deference.'"      Ibid. (citation

omitted).   "The final decision whether a person previously convicted of a

sexually violent offense is highly likely to sexually reoffend lies with the courts,

not the expertise of psychiatrists and psychologists. Courts must balance

society's interest in protection from harmful conduct against the individual's

interest in personal liberty and autonomy." Ibid. (citations omitted). "A trial

judge is 'not required to accept all or any part of [an] expert opinion[].' The

ultimate determination is 'a legal one, not a medical one, even though it is guided

by medical expert testimony.'" Ibid. (alterations in original) (quoting D.C., 146

N.J. at 59, 61). Therefore, we should not modify the judge's determination

"unless 'the record reveals a clear mistake.'" Id. at 175 (quoting D.C., 146 N.J.

at 58). "So long as the trial [judge's] findings are supported by 'sufficient

credible evidence present in the record,' those findings should not be disturbed."

Ibid. (quoting State v. Johnson, 42 N.J. 146, 162 (1964)).


                                                                            A-2287-16T5
                                         6
      Governed by these standards, we discern no basis to disturb Judge

Mulvihill's decision. The credible record – documentary evidence and the

testimony of Goldwaser and Zavalis – amply support a finding that G.B. is a

sexually violent predator suffering from pedophilic disorder and personality

disorder, with antisocial traits, and that he is highly likely to engage in acts of

sexual violence if not confined in a secure facility for control, care and treatment

under the SVPA.

      Affirmed.




                                                                            A-2287-16T5
                                         7